DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 416.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4, 10, 12, 14, 15, and 20 are objected to because of the following informalities:  
Claim 4 line 2 it appears that “the video feed images” should read “the video feed”
Claim 10 lines 1-2 it appears that “whether if a patient” should read “whether the patient”
Claim 12, line 2 it appears that “bed” should read “the patient support apparatus”
Claim 14, line 2 it appears that “bed” should read “the patient support apparatus”
Claim 15 line 7 it appears that “a video feed of a patient at a bed” should read “a video feed of the patient at the bed”
Claim 20 line 6 it appears that “to determine clinical patient parameters” should read “to determine the clinical patient parameters”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “a patient monitoring system” in line 5, but it is not clear if this recitation is the same as, related to, or different from “a patient monitoring system” of claim 15, line 1.
Claim 15 recites “a computer vision processor” in line 8, but it is not clear if this recitation is the same as, related to, or different from “a processor” of claim 15, line 4.
Claim 19 recites “output a computer vision model” in line 10, but it is not clear what relation this step has with any of the preceding steps.  Indeed, the step of line 10 seems wholly separate from all the recitations that have come before it. For the purposes of this examination the limitation of “output a computer vision model” will be treated as the system training a machine learning algorithm to predict patient safety events.
Claim 20 is rejected by virtue of its dependence from claim 19.

Claim Rejections - 35 USC § 101
Claims 1-14 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to a system and method of observing patients and recognizing clinical parameters using a computer vision processor, which is an abstract idea.  Claims 1-20 do not include additional elements that integrate the exception into a practical application or that are sufficient to amount to significantly more than the judicial exception for the reasons provided below which are in line with the 2014 Interim Guidance on Patent Subject Matter Eligibility (Federal Register, Vol. 79, No. 241, p 74618, December 16, 2014), the July 2015 Update on Subject Matter Eligibility (Federal Register, Vol. 80, No. 146, p. 45429, July 30, 2015), the May 2016 Subject Matter Eligibility Update (Federal Register, Vol. 81, No. 88, p. 27381, May 6, 2016), and the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 4, page 50, January 7, 2019).
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a process.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:  
Receiving a video feed of the patient
Analyzing the video feed to identify postures
Determining one or more clinical parameters based on the identified postures
These elements of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 1 recites the following limitation that is beyond the judicial exception:
Analyzing with a computer vision processor
This element of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “receiving a video feed of the patient at a patient support apparatus in real time” does not qualify as significantly more because this limitation merely describes the nature of the video feed and does not incorporate the video camera or patient support apparatus as part of the claimed invention.  
Further, the “analyzing with a computer vision processor” does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
Claims 2-14 depend from claim 1, and recite the same abstract idea as claim 1.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exception: 
Claim 2: “the video feed is received from a camera mounted to the bed”
This claims limitation does not integrate the exception into a practical application.  In particular, the elements of claims 2 are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements or simply displaying the results of the algorithm that uses conventional, routine, and well known elements.  In particular, the camera is nothing more than a traditional video camera for viewing the patient on the patient support apparatus.  Such cameras are conventional as evidenced by Johnson and Kusens (as provided below with respect to the 102/103 rejections of claims 1-20).
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

The analysis of claim 19 is as follows:
The analysis of claim 19 is done in light to the analysis of claim 1 and is thus abridged. 
Step 1: Claim 19 is drawn to a machine.
Step 2A – Prong One: Claim 19 recites an abstract idea.  In particular, claim 19 recites the following limitations:  
Receiving a plurality of video feed images 
Receive input of conditions identified as caregivers
Extract features from the video feed images
Output a computer vision model
These elements of claim 19 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 19 recites the following limitation that is beyond the judicial exception:
One or more computer readable media
This element of claim 19 does not integrate the exception into a practical application of the exception.  In particular, the element “computer readable media” is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).  
Step 2B: Claim 19 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the recitation “receiving a plurality of video feeds of a plurality of patients at a plurality of patient beds” does not qualify as significantly more because this limitation merely describes the nature of the video feed and does not incorporate the video camera or patient beds as part of the claimed invention.  
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).
Claim 20 depends from claim 19, and recite the same abstract idea as claim 19.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm). 
In view of the above, the additional elements individually do not integrate the exception into a practical application and do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9-12, 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson United States Patent Application Publication Number US 2012/0026308 A1 hereinafter Johnson.
Regarding claim 1, Johnson discloses a method of monitoring a patient (Abstract), the method comprising: 
receiving a video feed of the patient at a patient support apparatus in real-time (Paragraph 0052); 
analyzing, with a computer vision processor, the video feed to determine one or more postures of the patient relative to the patient support apparatus over time (Paragraph 0052); and 
determining, based on the one or more postures, one or more clinical parameters of the patient (Paragraphs 0056 and 0062).  
Regarding claim 2, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the patient support apparatus is a bed and the video feed is received from a camera mounted to the bed (Paragraph 0054).  
Regarding claim 5, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines how often the patient moves between a supine position, a left side position, and a right side position, and wherein the clinical parameter is "time-on-tissue" detection used to detect a risk of developing pressure injury (Paragraph 0052).  
Regarding claim 9, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines how often and which positions the patient is in on the support apparatus to detect the clinical parameter of progressive mobility (Paragraph 0052).  
Regarding claim 10, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines whether if a patient is on the floor next to the support apparatus to detect the clinical parameter of a fall (Paragraph 0014 shows that detecting falls is well known in the art. Paragraph 0055 discloses detecting patient movement and position. Thus, the system would be able to detect when the patient has fallen out of the support apparatus).  
Regarding claim 11, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines when an additional person other than the patient is on the patient support apparatus (Paragraph 0055).  
Regarding claim 12, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines how frequently the patient moves in bed to detect the clinical parameter of mobility (Paragraph 0052).  
Regarding claim 15, Johnson discloses a patient monitoring system (Abstract) comprising: 
a bed configured to support a patient while under medical care (Paragraph 0054); 
a video camera mounted above the bed (Paragraph 0054); 
a patient monitoring computing device comprising a processor and a memory (Paragraph 0055) comprising instructions that, when executed, cause the processor to operate a patient monitoring system configured to perform a series of operations comprising: 
receiving a video feed of a patient at a bed in real-time (Paragraph 0052); 
extracting, with a computer vision processor, features from the video feed, the features including one or more of patient presence, patient body posture, patient movement over time, and presence of other individuals (Paragraph 0055); and 
analyzing the features to determine one or more clinical parameters of the patient (Paragraphs 0056 and 0062).  
Regarding claim 18, Johnson discloses the system of claim 15. Johnson further discloses the system wherein the operations further comprise activating an alert response at the bed in response to determining that the patient has a particular clinical parameter (Paragraph 0066).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 6, 8, 13, 14, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Kusens US Patent Application Publication Number US 2019/0206218 A1 hereinafter Kusens
Regarding claim 3, Johnson disclose the method of claim 1. Johnson fails to disclose the method further comprising the computer vision processor utilizes a machine learning model to analyze the video feed, the machine learning model being trained on video feeds of patients and corresponding indications of clinical parameters from a caregiver.
Kusens teaches a method and system for detecting objects or patient safety events in a patient room. The system utilizes artificial intelligence to enhance safety issue recognition capabilities while monitoring the room via video feed (Abstract). Thus, Kusens falls within the same field of endeavor as the applicant’s device.
Kusens teaches a system utilizing artificial intelligence to enhance safety issue recognition by collecting a series of images and depth data from the patient’s room. Data corresponding to a safety event is compared to stored data to identify an object or safety event. The system may then prompt a user to confirm that the event or object was identified correctly. The system utilizes this input to denote areas where further learning is required (Paragraph 0003).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the use of machine learning from Kusens with the method of Johnson because utilizing machine learning provides the benefit of creating an adaptive independent system that can identify health events on its own with minimal user input.
Regarding claim 4, Johnson in view of Kusens disclose the method of claim 3. Johnson fails to further disclose the method wherein the machine learning model extracts features from the video feed images based on the indications corresponding to clinical parameters.
Kusens teaches a system utilizing artificial intelligence to enhance safety issue recognition by collecting a series of images and depth data from the patient’s room. Data corresponding to a safety event is compared to stored data to identify an object or safety event. The system may then prompt a user to confirm that the event or object was identified correctly. The system utilizes this input to denote areas where further learning is required (Paragraph 0003). Kusens teaches that the system may further be utilized to collect a series of images of the patient in the room and detect an object. The system can than identify features of the object or patient during a safety event and analyze them. The features can be compared to stored data in a database to identify known patterns and issues (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the feature extraction of Kusens with the method Johnson because utilizing feature extraction gives the system specific objects to analyze and compare to a database which can increase prediction accuracy.
Regarding claim 6, Johnson discloses the method of claim 1. Johnson fails to further disclose the method wherein the computer vision processor determines how often the patient exits the patent support apparatus and whether a sequence of positions of the patient indicates the clinical parameter of predicted bed exit.  
Kusens teaches that the system may be utilized to collect a series of images of the patient in the room and detect an object. The system can than identify features of the object or patient during a safety event (such as getting out of bed) and analyze them. The features can be compared to stored data in a database to identify known patterns and issues (Paragraph 0021). The system can also store a wide range of data associated with objects or patient safety events. One aspect of data that can be logged in the number of patient safety events (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the counting of patient safety events of Kusens with the method of Johnson because counting the number of events allows caregivers to see the frequency of patient medical events which can be important information for formulating an appropriate treatment,
Regarding claim 8, Johnson discloses the method of claim 1. Johnson fails to further disclose the method wherein the computer vision processor determines when a caregiver is at the patient support apparatus to detect compliance with hospital procedures.  
Kusens teaches that the system may recognize an object in the room with the patient during a patient safety event. Furthermore, the system can identify humans as it can use a skeletal tracking model to track the patient or object (Paragraph 0028). Kusens teaches that a variety of data can be collected regarding patient safety events including the response taken to a patient safety event (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the response observation of Kusens with the method of Johnson because documenting the response to a patient safety event is critical for maintaining comprehensive medical and treatment records.
Regarding claim 13, Johnson discloses the method of claim 1. Johnson fails to further disclose the method wherein the computer vision processor determines how frequently the patient exits the patient support apparatus to detect the clinical parameter of activity.  
Kusens teaches that the system may be utilized to collect a series of images of the patient in the room and detect an object. The system can than identify features of the object or patient during a safety event (such as getting out of bed) and analyze them. The features can be compared to stored data in a database to identify known patterns and issues (Paragraph 0021). The system can also store a wide range of data associated with objects or patient safety events. One aspect of data that can be logged in the number of patient safety events (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the counting of patient safety events of Kusens with the method of Johnson because counting the number of events allows caregivers to see the frequency of patient medical events which can be important information for formulating an appropriate treatment,
Regarding claim 14, Johnson discloses the method of claim 1. Johnson fails to further disclose the method wherein the computer vision processor determines how often the patient pulls up in bed to detect the clinical parameter of shear.  
Kusens teaches that the system may be utilized to collect a series of images of the patient in the room and detect an object. The system can than identify features of the object or patient during a safety event (such as a change of position) and analyze them. The features can be compared to stored data in a database to identify known patterns and issues (Paragraphs 0020 and 0021). The system can also store a wide range of data associated with objects or patient safety events. One aspect of data that can be logged in the number of patient safety events (Paragraph 0030).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the counting of patient safety events of Kusens with the method of Johnson because counting the number of events allows caregivers to see the frequency of patient medical events which can be important information for formulating an appropriate treatment,
Regarding claim 16, Johnson discloses the system of claim 15. Johnson fails to further disclose the system wherein the computer vision processor utilizes a machine learning model trained on video feed data of patients that have been identified by caregivers as having particular clinical patient parameters.  
Kusens teaches a system utilizing artificial intelligence to enhance safety issue recognition by collecting a series of images and depth data from the patient’s room. Data corresponding to a safety event is compared to stored data to identify an object or safety event. The system may then prompt a user to confirm that the event or object was identified correctly. The system utilizes this input to denote areas where further learning is required (Paragraph 0003). Furthermore, the system can prompt a user in real time to confirm if an object or patient safety event was predicted correctly or requires learning (Paragraph 0027). This allows the user to hand pick the parameters for which the system is trained for.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the use of machine learning from Kusens with the system of Johnson because utilizing machine learning provides the benefit of creating an adaptive independent system that can identify health events on its own with minimal user input.
Regarding claim 19, Johnson discloses one or more computer-readable media (Paragraph 0145) having computer-executable instructions embodied thereon that, when executed by one or more computing devices, cause the computing devices to: 
receive a plurality of video feed images (Paragraph 0052) of a plurality of patients at a plurality of patient beds (Paragraph 0077); 
receive input of conditions identified by caregivers as indicating clinical patient parameters (Paragraph 0062); 
extract features from the video feed images that are predicted to correspond to the conditions (Paragraph 0052); 
Johnson fails to disclose outputting a computer vision model.  
Kusens teaches a system utilizing artificial intelligence to enhance safety issue recognition by collecting a series of images and depth data from the patient’s room. Data corresponding to a safety event is compared to stored data to identify an object or safety event. The system may then prompt a user to confirm that the event or object was identified correctly. The system utilizes this input to denote areas where further learning is required (Paragraph 0003). Thus, the system is constantly training and improving.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date to combine the use of machine learning from Kusens with the system of Johnson because utilizing machine learning provides the benefit of creating an adaptive independent system that can identify health events on its own with minimal user input.
Regarding claim 20, Johnson in view of Kusens discloses the computer-readable media of claim 19. Johnson further discloses the system wherein the computer-executable instructions further cause the computing devices to: 
record video images of a patient at a patient bed (Paragraph 0052); 
analyze the conditions to determine clinical patient parameters (Paragraph 0056 and 0062); 
record the clinical patient parameters for the patient (Paragraph 0062); and 
determine whether an alert needs to be issued in response to the clinical patient parameters (Paragraph 0066).
Johnson fails to disclose analyzing the video images using the computer vision model to identify features corresponding to conditions; 
Kusens teaches a system utilizing artificial intelligence to enhance safety issue recognition by collecting a series of images and depth data from the patient’s room. Data corresponding to a safety event is compared to stored data to identify an object or safety event. The system may then prompt a user to confirm that the event or object was identified correctly. The system utilizes this input to denote areas where further learning is required (Paragraph 0003). Kusens teaches that the system may further be utilized to collect a series of images of the patient in the room and detect an object. The system can than identify features of the object or patient during a safety event and analyze them. The features can be compared to stored data in a database to identify known patterns and issues (Paragraph 0021).
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the feature extraction of Kusens with the system of Johnson because utilizing feature extraction gives the system specific objects to analyze and compare to a database which can increase prediction accuracy.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Derenne US Patent Application Publication Number US 2015/0109442 A1. Hereinafter Derenne
Regarding claim 7, Johnson discloses the method of claim 1. Johnson further discloses the method wherein the computer vision processor determines how long the patient has been in one position (Paragraph 0052), but fails to disclose the method detecting the clinical parameter of sleep when the patient is stationary for a minimum amount of time on the patient support apparatus. 
Derenne teaches a monitoring system adapted to capture images and depth data. The system then processes the data according to various software modules to identify a number of parameters relating to the patient and/or caregiver (Abstract) Thus, Derenne falls within the same field of endeavor as the applicant’s invention.
Derenne teaches that the system identifies a number of activities which affect the threshold of movement required to cause an alarm indicating that the patient is exiting the bed. These activities include sleeping and eating. When one of these activities is identified, the system modifies the threshold movement required to activate the alarm to prevent false positives (Paragraphs 0028 and 0029). 
 It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the sleep detection of Derenne with the method of Johnson because identifying when the patient is sleeping is helpful when setting movement thresholds to trigger an alarm. Setting an appropriate threshold helps prevent false positive and false negative alarms.
Regarding claim 17, Johnson discloses the system of claim 15. Johnson fails to further disclose the system wherein the operations further comprise analyzing one or both of patient electronic medical record data and bed sensor data to determine the one or more clinical parameters of the patient. 
	Derenne teaches that the system can utilize sensors other than the camera to evaluate the patient’s condition (Paragraph 0068). Some of the additional sensors that can be utilized to predict patient medical events are force or pressure sensors located within the patient bed (Paragraph 0150). The system can also access a variety of databases to aid in patient safety event identification (Paragraph 103). One such database that can be accessed is labelled as collected data which includes any collected data from cameras or other sensors regarding the patient (Paragraph 0143). This data is personal to the patient and can thus be considered part of the patient’s electronic medical records.
It would have been obvious to one of ordinary skill in the art prior to the effective filling date of the invention to combine the additional sensor data and database access of Derenne into the system of Johnson because having additional sensor input allows for the prediction and identification  of a wider range of safety events.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW ERIC OGLES whose telephone number is (571)272-7313. The examiner can normally be reached M-F 8:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on Monday-Friday from 9:00AM – 4:00PM at (571) 272 - 7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW ERIC OGLES/Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791